Citation Nr: 1134505	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-32 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  .  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a thoracolumbar back disability, to include as secondary to the service connected cervical spine disability.  

4.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Marine Corps League



WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty with the United States Marine Corps from September 2002 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that rating decision, the RO, inter alia, denied service connection for a right knee disability, a left knee disability, and a thoracolumbar back disability.  The RO also granted service connection for a cervical spine disability and assigned an initial zero percent disability rating, effective August 12, 2006, the day following the date of the appellant's separation from active service.

Before the matter was certified to the Board, in a July 2010 rating decision, the RO increased the initial rating assigned for the appellant's service-connected cervical spine disability to 10 percent, effective August 12, 2006.  Although a higher initial rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned, nor has the appellant withdrawn his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

In August 2010, the appellant submitted a statement which appeared to indicate that he wished to withdraw his appeal regarding his cervical spine disability.  In March 2011, however, he and his mother testified at a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  At the hearing, the appellant and his representative indicated that the issues on appeal included entitlement to an initial rating in excess of 10 percent for a cervical spine disability.  In view of the appellant's testimony, the Board has retained jurisdiction of the issue of entitlement to an initial rating in excess of 10 percent for a cervical spine disability.  

Remand is necessary with respect to the appellant's claims of service connection for right and left knee disabilities and a thoracolumbar disability.  These issues are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected cervical spine disability has at all times been manifested by pain, limitation of motion, muscle spasm, and guarding severe enough to cause abnormal spinal contour.  


CONCLUSION OF LAW

The criteria for an initial 20 percent rating for the service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a cervical spine disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available, relevant post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  

The appellant has also been afforded VA medical examinations in connection with the claim adjudicated in this decision.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examinations are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records as well as physical examinations of the appellant.  The examiners also provided rationales for the opinions rendered with citations to the pertinent evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Where appropriate, the examiners provided sufficient reference to the pertinent schedular criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  Neither the appellant nor his representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Moreover, at his March 2011 Board hearing, the appellant testified that his cervical spine disability had remained stable and had not increased since he was examined for VA compensation purposes in June 2010.  Transcript, p. 22.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).

Evidence

Service treatment records show that in August 2004, the Veteran sought treatment for upper back pain since performing weight lifting shrugs the previous evening.  In recounting his history, the appellant reported that he had initially sustained injury to his upper back in Haiti three to four months prior.  He indicated that following that injury, he was seen by a corpsman who diagnosed him as having a strained muscle and prescribed Flexeril.  The appellant indicated that his pain had resolved with that treatment.  The appellant indicated that approximately two to three months later, he sustained injury to his trapezius muscle while working out and received the same treatment.  The appellant indicated that his current symptoms included significant pain in the left trapezius muscle.  The assessment was trapezius muscle strain.  

At his August 2006 service separation medical examination, the appellant completed a report of medical history on which he indicated that he had had cervical pain since injuring his neck in March 2003 during his deployment to Haiti.  He indicated that he was under the care of a private chiropractor who had advised him that he was developing arthritis in his neck.  On examination, the appellant exhibited full cervical range of motion as follows:  flexion was to 90 degrees, extension was to 30 degrees, lateral bending was to 50 degrees, bilaterally, and rotation was to 90 degrees, bilaterally.  There was no spasm.  The diagnosis was cervical strain without functional limitation or evidence of entrapment/radiculopathy.  

In June 2007, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including residuals of a neck injury. 

In support of his claim, the appellant submitted records from a private chiropractor, dated from September 2006 to January 2007.  In pertinent part, these records show that on his initial examination in September 2006, cervical range of motion testing showed flexion from zero to 40 degrees, extension from zero to 30 degrees, left lateral flexion from zero to 35 degrees, right lateral flexion from zero to 40 degrees, and rotation from zero to 70 degrees, bilaterally.  There was pain with motion.  The appellant also exhibited muscle spasm.  X-ray studies showed mild anterior spurring and narrowed disc spaces at C6.  The appellant thereafter underwent several therapy sessions. 

In connection with his claim, the appellant underwent VA general medical examination in August 2007.  His complaints included neck pain which he rated as an 8 on a pain scale of 1 to 10.  He indicated that he took Motrin daily to alleviate his pain.  The appellant reported that he was currently a full-time student.  On examination, the appellant's cervical spine exhibited no tenderness except the lower part.  The paraspinal muscles were well developed.  Forward flexion, extension, and left and right lateral flexion were from zero to 45 degrees, without pain.  Left and right lateral rotation was from zero to 80 degrees with pain at 80 degrees.  There was no spasm.  Neurological examination was normal.  The impression was cervical spine strain.  Subsequent X-ray studies showed a loss of cervical lordosis, either voluntary or due to muscle spasm.  The disc spaces were maintained and there were no osteophytes.  The impression was normal cervical spine.  

In an October 2007 rating decision, the RO granted service connection for cervical spine strain and assigned an initial zero percent rating, effective August 12, 2006.  The appellant appealed the initial rating assigned, arguing that a higher rating was warranted in light of the severity of his symptoms.  He indicated that he had neck pain on a daily basis which he rated as a 5 on a pain scale of 1 to 10.  He indicated that at times, his pain reached an 8.  

In support of his appeal, the appellant submitted May 2008 and August 2009 letters from his private chiropractor who indicated that the appellant was under his care for bilateral posterior neck and upper back pain and tightness.  He noted that X-ray studies had shown moderate C5-6 disc degeneration with associated C6 and C7 anterior osteophytes.  He indicated that the appellant's current treatment plan included cervical manipulation and traction therapy.  Following this treatment, the appellant experienced significant pain and stiffness reduction, although his symptoms returned somewhat with work and activities of daily living.  The chiropractor recommended that the appellant follow a more consistent treatment regimen, including manipulation and therapy approximately every two weeks.  

In an August 2009 letter, the appellant indicated that he worked as a bartender.  He indicated that on occasion, he was unable to continue his shift due to pain in his neck, back, and knees.  

In an August 2009 letter, the appellant's mother indicated that the appellant often complained of neck pain and stiffness.  She noted that as a student, the appellant did not have the financial resources to obtain regular chiropractic care.  

The appellant again underwent VA medical examination in June 2010.  He reported ongoing cervical spine pain on a daily basis.  He reported cervical spine pain and stiffness upon awakening in the morning and indicated that his pain worsened as the day progressed.  The appellant reported that he was employed full-time in human resources.  He indicated that his duties required him to stand at a desk and look down for long intervals which resulted in increased neck strain, pain and functional limitation.  He indicated that he had missed approximately 15 days from work in the past year due to cervical spine pain and appointments with his chiropractor.  He reported increased frequency of cervical muscle spasm since beginning his job.  He indicated that he was no longer able to lift weights as he once did.  He indicated that he could only lift 45 pounds without having cervical spine pain.  The appellant reported that he used a heating pad and over the counter medications to alleviate his pain and was using the services of a chiropractor.  The appellant reported that he experienced severe flare-ups of pain and functional loss every one to two months.  He indicated that his flare-up symptoms were alleviated by chiropractic care.  The appellant denied neurologic symptoms such as paresthesias, numbness, or weakness.  

On examination, the examiner noted that the appellant held his neck and head stiffly during ambulation, when going from a chair to a standing position, and when getting on the examination table.  The examiner concluded that this was likely due to pain.  The appellant exhibited no ankylosis, nor was there evidence of kyphosis, reverse lordosis, or scoliosis.  Spasms were present on the left.  There was no atrophy or weakness.  Range of motion testing showed active flexion from zero to 40 degrees, extension from zero to 35 degrees, lateral flexion from zero to 40 degrees, bilaterally, and lateral rotation from zero to 70 degrees, bilaterally.  There was objective evidence of pain on motion.  Repetitive motion caused a decrease as follows:  flexion from zero to 30 degrees, extension from zero to 30 degrees, lateral flexion from zero to 35 degrees, bilaterally, left lateral rotation from zero to 60 degrees, and right lateral rotation from zero to 70 degrees.  Neurologic examination was normal in all respects.  Muscle tone and strength was normal.  There was paravertebral tenderness of the cervical spine with palpation and spasms were noted with range of motion testing.  Imaging studies showed degenerative changes at C6-7, as well as straightening of the normal lordosis.  The diagnosis was degenerative disc disease, C6-7.  The examiner indicated that the appellant was presently experiencing increased pain and functional limitations as a result of his cervical spine disability which had adversely affected the quality of his life and the ability to do his job.  

At his March 2011 Board hearing, the appellant testified that he initially injured his neck while performing training patrols in Haiti.  He indicated that during his tour of duty in Iraq, his neck continued to bother him.  He indicated that his current symptoms included constant pain which increased with motion as well as spasms in his neck.  He also indicated that his pain was more severe in the morning.  The appellant testified that his neck pain impacted his ability to work.  The appellant testified that he had hoped to work in law enforcement, but had had to change the course of his study to business as a result of physical limitations.  The appellant's mother corroborated his testimony regarding pain in his neck.  She noted that he often complained of pain and took many pain medications.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2010).  

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The lumbar spine is considered a group of minor joints.  38 C.F.R. § 4.45(f).

The criteria for rating the appellant's service-connected cervical spine disability are set forth in the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010) (pertaining to degenerative arthritis of the spine).

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2010).

In addition, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  The Veteran has been diagnosed with degenerative joint disease

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  While the Veteran has reported missing days of work due to cervical spine problems, he has not described, and the evidence of record does not show, any periods of incapacitation.  No doctor has prescribed bed rest.  The provisions of Code 5243 under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are therefore not applicable here.

Analysis

Since the award of service connection, the appellant's cervical spine disability has been manifested by symptoms such as significant pain, functional loss, and limitation of motion.  Repeated testing has shown that the appellant's cervical spine motion, however, is not limited to the extent necessary to meet the criteria for an evaluation in excess of the currently assigned 10 percent, however, even upon consideration of the DeLuca factors.  Measured range of motion in flexion and in combination exceeds the maximum allowable under the Schedule for all disability levels above 10 percent.

However, the appellant has exhibited muscle spasm and guarding since his separation from service.  During the August 2007 VA medical examination, X-ray studies showed loss of cervical lordosis, possibly secondary to muscle spasm.  Additionally, at the most recent VA medical examination in June 2010, the examiner described the appellant as exhibiting significant guarding, including holding his neck and head stiffly during ambulation or when moving from sitting to standing positions.  A radiologist noted straightening of the normal lordosis.

A 20 percent disability rating may be assigned where there is evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While no examiner has described the straightening of the cervical spine as "reversed," it is clearly not normal.  The disability picture presented falls between the criteria for 10 and 20 percent evaluations.  Given the symptoms discussed above, and affording the appellant the benefit of the doubt, the Board finds that an initial 20 percent rating may be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  

The Board has considered whether the appellant's cervical disability is productive of any associated neurologic abnormalities which may be separately rated, possibly resulting in a higher rating when combined with the 20 percent rating supported by the evidence of record under the amended rating criteria.  Examinations have identified no neurologic abnormalities associated with the cervical spine disability warranting a separate rating.  

Finally, the Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of extraschedular rating is a component of the veteran's claim for an increased rating).  There is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected cervical spine disability is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The rating criteria contemplate the Veteran's symptomatology and complaints, and provide for higher evaluations for worsening symptoms. Although the appellant reports missing days from work due to neck pain and chiropractic care, there is no objective demonstrating that his cervical spine disability markedly interferes with his employment, beyond that contemplated by the rating schedule.  His industrial incapacity is contemplated in the 20 percent rating now assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Likewise, there is no evidence of record showing that he has been frequently hospitalized due to this disability.  Indeed, it does not appear that he has been hospitalized for this disability at all.  Consequently, the Board finds that no further action on this matter is warranted.

Accordingly a higher, 20 percent evaluation for the cervical spine disability is warranted.



ORDER

An initial 20 percent rating for the service-connected cervical spine disability is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Entitlement to service connection for right and left knee disabilities

The appellant also seeks service connection for right and left knee disabilities.  He reports that he developed chronic bilateral knee pain during his tour of duty in Iraq after standing for prolonged periods in the turret of a tank while driving over rough terrain.  The appellant also reports that his bilateral knee symptoms have continued since his separation from active service. 

The Board notes the appellant's service treatment record corroborate his reports of in-service knee pain.  For example, during an August 2005 post-deployment health assessment, the appellant reported that during his tour of duty in Iraq, he had developed swollen, stiff or painful joints.  Specifically, he indicated that both knees were always very sore.  Additionally, at his August 2006 service separation medical examination, the appellant completed a report of medical history on which he again indicated that his knees became very tender and sore when standing for prolonged periods.  He indicated it was his belief that his symptoms had resulted from standing in the turret of the LAV-25 for extended periods of time while moving over rough terrain.  

In addition to service treatment records documenting in-service bilateral knee symptoms, the appellant has provided statements and hearing testimony indicating that his bilateral knee symptoms have persisted since his separation from active service.  Having had the opportunity to observe the appellant's demeanor at the March 2011 hearing, and noting the consistency of his statements, the Board finds the appellant's testimony regarding his knee symptoms to be highly credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).  

VA's statutory duty to assist includes obtaining a medical opinion where the record contains competent evidence of a current disability, or persistent symptoms of disability, and indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  The latter requirement may be satisfied by evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  

In this case, the appellant was afforded a VA general medical examination in August 2007.  The examiner's initial diagnostic impressions included "pain in both knees" and "arthralgia of both knees."  The examiner noted that he had ordered X-ray studies of the appellant's knees and would "decide on the diagnosis" upon receiving the X-ray reports.  Unfortunately, however, the record currently before the Board contains no indication that these studies were performed and the examiner failed to provide further comment on the nature and etiology of the appellant's bilateral knee symptomatology.  

Absent a diagnosis of a right knee disability other than pain, the examination is inadequate and record contains an insufficient basis upon which to decide the claim of service connection for right and left knee disabilities.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (holding that"[p]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"); see also DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (noting that Dorland's Illustrated Medical Dictionary defines "arthralgia" as pain in a joint).

Under these circumstances, a remand for another examination and opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Entitlement to service connection for a back disability

The appellant also seeks service connection for a thoracolumbar disability, affecting both the thoracic and lumbar segments of the spine.  He reports that he developed back pain during his tour of duty in Iraq.  He indicates that he has continued to experience back pain since that time.  

Again, the appellant's service treatment records corroborate his reports of in-service back pain.  For example, during an August 2005 post-deployment health assessment, the appellant reported that he had developed back pain during his tour of duty in Iraq.  

In addition to service treatment records documenting in-service back symptoms, the appellant has provided credible statements of persistent back pain since service.  The appellant has also provided an August 2009 letter from his private chiropractor who indicated that the appellant had been under his care since May 2008 for cervical, thoracic, and thoraco-lumbar segmental dysfunction with associated myofascitis.  At his March 2011 hearing, the appellant also testified that his chiropractor had advised him that his service-connected cervical spine disability had caused him to develop secondary problems with the thoracic and lumbar segments of his spine.  See 38 C.F.R. § 3.310(b) (2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing that a disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury).  

Again, VA's statutory duty to assist requires VA to obtain an adequate medical examination or opinion where the record contains competent evidence of a current disability, or persistent symptoms of disability, and indicates that the claimed disability or symptoms may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, although the appellant was afforded a VA general medical examination in August 2007, the opinion obtained is inadequate.  Again, the examiner's initial impressions were that the appellant had "pain in the lower back" and "lumbar strain."  The examiner, however, provided no comment with respect to the appellant's thoracic symptomatology, nor did he comment on the etiology of the appellant's lumbar strain.  

Under these circumstances, a remand for another examination and opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, the appellant is advised the record currently on appeal contains records from a private chiropractor, dated from September 2006 to May 2008, as well as May 2008 and August 2009 letters from Jack Treloar, D.C.  These records do not contain a clear opinion linking thoracic or lumbar spine pathology to the service-connected cervical spine disability.  The appellant is advised that it is his responsibility to submit or identify records of treatment in support of his claims.  See 38 U.S.C.A. § 5107(a) (West 2002); see also 38 C.F.R. § 3.159(c) (2010).  In that regard, he is advised that it would be to his benefit to submit a statement from his chiropractor memorializing his opinion linking current thoracic and lumbar spine disabilities to the service-connected cervical spine disability.  See 38 C.F.R. § 3.103(c)(2) (2010), as amended by 76 Fed. Reg. 52,572 (effective August 23, 2011); see also Stuckey v. West, 13 Vet. App. 163 (1999) (relative to the duty to suggest the submission of favorable evidence). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all current disabilities of the left and right knees and render appropriate opinions as to whether it is at least as likely as not any currently diagnosed condition is caused or aggravated by active duty service.  Aggravated means, for rating purposes, worsened beyond the natural progression of the disease.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all current disabilities of the thoracic and lumbar spines, and render appropriate opinions as to whether it is at least as likely as not any currently diagnosed condition is caused or aggravated by active duty service or by the service connected cervical spine disability.  Aggravated means, for rating purposes, worsened beyond the natural progression of the disease.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


